department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl wta-n-113474-00 uilc internal_revenue_service national_office field_service_advice date date memorandum for caryl sharp team manager lmsb retailers food and pharmaceuticals from elizabeth beck senior technical reviewer cc intl subject export enhancement program bonus payments this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice wta-n-113474-00 legend u s corp fsc x product tax_year a tax_year b issue whether export enhancement program bonus payments received by a u s producer with respect to products exported through the producer’s wholly-owned commission foreign_sales_corporation fsc qualify as foreign_trading_gross_receipts under sec_924 of the code a reduction in cost_of_goods_sold in computing the foreign_trading_gross_receipts of the u s producer and its foreign_sales_corporation or a non-taxable non-shareholder capital_contribution to the u s producer under sec_118 of the code conclusion based upon the facts of this case we believe that the export enhancement program bonus payments are directly related to the amount received from the export sales of the products at issue here accordingly we conclude that export enhancement program bonuses are part of the amount_realized on sales of such products under sec_1001 and thus constitute foreign_trading_gross_receipts under sec_924 of the code facts u s corp a domestic_corporation wholly owns fsc x a foreign_sales_corporation pursuant to sec_922 and sec_927 fsc x acted as u s corp’s commission agent with respect to sales of product during tax_year a through tax_year b product qualifies as export_property under sec_927 u s corp and fsc x determined some of fsc x’s commissions using the gross_receipts method of sec_925 and other commissions using the combined taxable_income method of sec_925 wta-n-113474-00 u s corp participated in the export enhancement program eep during this time under the program u s corp received eep bonus payments from the commodity credit corporation ccc with respect to its export sales of product in the instant case all of the export sales and related eep bonus payments in question were made in connection with sales contracts that were conditioned upon the ccc’s approval of such bonus payments none of the products giving rise to the eep payments remained in inventory at the time u s corp was required to account for the bonus u s corp makes three arguments regarding the treatment of the resulting income to fsc x under the first two arguments the bonus payments constitute either part of the amount_realized on the the export sales of product or a reduction in the cost of the product sold under either theory the amount of the bonus payments would cause fsc x’s tax-favored income to increase in the alternative u s corp argues that the bonus payments constitute non-taxable non-shareholder contributions of capital to u s corp law and analysis i export enhancement payments a statutory and regulatory background in the secretary of agriculture established the eep to address in part continuing declines in u s agricultural exports and to persuade foreign nations to reduce trade barriers and eliminate trade-distorting practices see general accounting office gao ggd-95-127 u s department of agriculture - foreign-owned exporters’ participation in the export enhancement program date s rep no 101st cong 2d sess the secretary of agriculture implemented the eep using the general authority under the commodity credit corporation charter act see generally u s c and 714c also in congress enacted statutory provisions concerning the eep section of the food security act of pub_l_no 99_stat_1354 see also h_r rep no 99th cong 1st sess part i pincite and s rep no 99th cong 1st sess pincite h_r conf_rep no 99th cong 1st sess as enacted the authority for the eep under of the food security act of was scheduled to expire on date in congress enacted of the food agriculture conservation and trade act of which replaced the statutory provisions enacted in and codified the new provisions pincite u s c pub_l_no 104_stat_3359 wta-n-113474-00 see also h_r conf_rep no 101st cong 2d sess on date the secretary of agriculture issued final regulations governing the operation of the eep cfr subpart b of part the effective date of these regulations was date on date the secretary of agriculture issued regulations governing the criteria for evaluating and approving proposals for initiatives under the eep cfr subpart a of part section dollar_figure provides that the objectives of the eep are to discourage unfair trade practices by other countries to increase u s agricultural commodity exports and to encourage other countries exporting agricultural commodities to undertake serious negotiations on agricultural trade problems under the eep bonuses are made available by the ccc to enable exporters to meet prevailing world prices for targeted commodities in targeted destinations section dollar_figure of the eep regulations provides the following four criteria that the ccc considers in reviewing proposals for initiatives a the expected contribution of proposed initiatives in furthering trade policy negotiations and in particular in furthering the u s trade policy negotiating strategy of countering competitors’ subsidies and other unfair trade practices by displacing such countries’ subsidized exports in targeted countries b the contribution that initiatives will make toward realizing u s agricultural export goals and in particular in developing expanding or maintaining markets for u s agricultural commodities c the effect that sales facilitated by initiatives would have on non-subsidized exporters of agricultural products and d the subsidy requirements of proposed initiatives compared to the expected benefits since congress has passed various amendments to u s c the only amendment that is noteworthy for purposes of this analysis is the amendment made by sec_411 of the uruguay round agreements act pub_l_no 108_stat_4809 which revised a to provide that activities under the eep shall not be limited to responses to unfair trade practices later amendments to these regulations do not materially affect this analysis wta-n-113474-00 b bonus payment procedures under the eep regulations a bonus is paid pursuant to a specific eep agreement between the ccc and an eligible exporter in accordance with the process described below from time to time the ccc issues public press releases announcing initiatives to facilitate the export of u s agricultural commodities to certain markets following a press release the ccc issues a formal invitation for offers invitation an invitation specifies the eligible country or countries the targeted market the eligible commodity the unit of measure the maximum quantity of the commodity eligible for a bonus quality specifications the eligible buyers the method and rate for determining liquidated_damages and performance security requirements and any other terms or conditions unique to that invitation invitations consist of two different types in one type the bonus rate is pre- determined by the ccc an announced bonus while in the other type the bonus rate is determined based on competition among exporters a competitive bonus see cfr sec_1494 exporters must be pre-qualified to participate in the eep see cfr sec_1494 after an invitation is issued eligible exporters may submit offers to the ccc an offer must contain the information listed in cfr subpart b of part see cfr sec_1494 c also an offer must contain any additional information required by the invitation an offer must include either the announced bonus if applicable or an amount for a bonus deemed necessary by the exporter to make a commercial sale of the commodity for export to the eligible country competitive with export sales of the commodity by other exporting countries to buyers in the eligible country see cfr sec_1494 prior to the submission of an offer to the ccc the eligible exporter must have entered into a sales contract with an eligible buyer for the sale and the delivery of the eligible commodity to the eligible country the date of sale of the exporter’s sales contract with an eligible buyer must be later than the issuance date of the applicable invitation the sales contract may be conditioned upon the exporter’s entering into an agreement with the ccc under the eep for the payment of a bonus see cfr sec_1494 a for each invitation the ccc establishes acceptable sales prices and bonus amounts in determining acceptable sales prices the ccc considers available relevant market data in determining acceptable bonus amounts the ccc may consider factors such as the prevailing domestic market price for the eligible commodity the price of the same commodity exported by other countries to the eligible country and the freight rates for shipment from the u s and other exporting countries offers for a competitive wta-n-113474-00 bonus are first reviewed by the ccc to determine if the offer contains an acceptable sales_price if the sales_price is acceptable then the requested bonus amount is reviewed to determine if it is acceptable if both the sales_price and the requested bonus amount with respect to an offer for a competitive bonus payment are acceptable the offer will be accepted beginning with the offer that has the lowest bonus amount and then proceeding to the next highest bonus amount until the eep bonuses have been granted for the maximum eligible quantity of the commodity offers for an announced bonus that have an acceptable sales_price are accepted on a first-come first-served basis see cfr sec_1494 if an exporter furnishes the required performance security and its offer is acceptable to the ccc the ccc will notify the exporter that the offer has been accepted see cfr sec_1494 d bonuses may be paid in cash or in ccc commodity certificates see cfr sec_1494 a the time a bonus is paid depends on whether an eligible exporter has selected option a or option b under option a the exporter can request payment after export of the eligible commodity but before entry of the commodity into the eligible country cfr c under option b the exporter cannot request payment until the eligible commodity has entered the eligible country cfr sec_1494 d certain documentation is required when requesting payment cfr sec_1494 c and d see also cfr sec_1494 g as amended in requiring exporters without proven eep participation to follow option b payment of the bonus to the exporter does not indicate that the bonus has been earned the bonus is not earned until the eligible commodity has entered the eligible country in accordance with the terms and conditions of the agreement and the exporter submits proof of the entry to the ccc cfr sec_1494 b and a the failure of an exporter to perform in full and to fulfill all of its obligations under the agreement constitutes a breach of the agreement an exporter that breaches the agreement may be required to forfeit its right to receive or retain part or all of the bonus authorized or paid under the agreement and may also be liable to the ccc for damages see cfr sec_1494 a it is our understanding that before bonus payments were made almost exclusively in the form of ccc commodity certificates since that time bonuses have been paid in cash a ccc commodity certificate is a negotiable instrument that may be sold or redeemed for a designated commodity in the ccc inventory see cfr part redesignated to part by fed reg and date wta-n-113474-00 under cfr sec_1494 h the ccc may terminate the agreement in whole or in part if the exporter fails to carry out any of the provisions of the agreement or fails to perform other specified acts likewise cfr sec_1494 h provides that the ccc may terminate an agreement in whole or in part if the ccc determines it to be in the best interest of the ccc if an agreement is so terminated the ccc is required to compensate the exporter for reasonable losses as determined by the ccc resulting from such termination the compensated losses do not include lost profits and cannot exceed the bonus value under the agreement although the regulations that set forth eep procedures operations and implementation were not promulgated until the ccc employed similar policies and practices with respect to the eep between and the issuance of the regulations in see eg commodity credit corporation announcement gsm- date providing terms and conditions for all future product initiatives under the eep - rules substantially_similar to the current eep regulations therefore the principles of the eep regulations outlined above apply to all of the taxable years at issue in this case c example of bonus payment determination generally the ccc bonus is intended to close the gap between the going price for the commodity in the targeted country and the u s market price taking into account delivery costs thus the ccc rejects bids proposing bonus payments that would undercut world prices as well as bids proposing bonus payments that exceed the gap between world prices and u s prices we understand that the following example illustrates how the ccc determines a competitive bonus amount assume that the landed price in an eligible country that is the market price being offered upon delivery to that country is dollar_figure per metric ton for a specific commodity also assume a european exporter’s cost of that commodity delivered to the eligible country is dollar_figure per metric ton after the european exporter gets the export permit the european union will provide a dollar_figure subsidy per metric ton the ccc would study the eligible country and determine the landed price dollar_figure per metric ton and the u s exporter’s cost of getting the commodity to the eligible country assume dollar_figure per metric ton in this example the ccc would then announce the initiative for a competitive bonus covering that commodity sold to an eligible buyer in that country an eligible exporter would then contract for a sale conditioned on receiving a bonus payment from the ccc if the exporter in the example intends to sell at dollar_figure per metric ton and requests a bonus of dollar_figure per metric ton the ccc would reject the offer because the sale price would be too low as compared with the dollar_figure landed price if the exporter sells at dollar_figure per metric ton and requests a bonus of dollar_figure per metric ton the ccc would reject wta-n-113474-00 the offer because the bonus payment is too great the total dollar_figure per metric ton would exceed the exporter’s calculated cost dollar_figure per metric ton of getting the commodity to the eligible country however if the exporter sells at dollar_figure per metric ton and requests a bonus of dollar_figure per metric ton such an offer could be acceptable because the total dollar_figure per metric ton would be within the calculated range dollar_figure per metric ton of getting the commodity to the eligible country and because the sale price would not undercut the landed price dollar_figure per metric ton of the commodity in short a u s exporter may not use a bonus payment to undercut competition or increase its total sale price sale price plus bonus payment above the calculated cost of getting the commodity to the eligible country ii taxation of export enhancement program bonus payments the initial issue here is whether the eep bonus payments received by u s corp constitute foreign_trading_gross_receipts ftgr with respect to export sales of product as discussed below we believe that under the specific facts of this case the eep bonus payments constitute ftgr therefore we do not address the two remaining issues set forth above a fsc receives certain tax benefits under sec_921 through of the code these benefits are determined with respect to ftgr ftgr include gross_receipts of a fsc from the sale of export_property sec_924 ftgr also includes gross_receipts from a sale of export_property where a fsc acts as a commission agent with respect to such sale temp sec_1 a -1t b a fsc commission that is calculated using the gross_receipts method under sec_925 equal sec_1 of the ftgr earned with respect to a sale of export_property a fsc commission that is calculated using the combined taxable_income cti method under sec_925 equal sec_23 of the cti of the fsc and the related_supplier attributable to ftgr derived from the sale of export_property in either scenario a fsc’s tax-favored commission and the related u s exporter’s corresponding commission deduction increases as ftgr increases as stated above ftgr include gross_receipts from the sale of export_property sec_924 the product in this case qualifies as export_property under sec_927 therefore whether the eep bonus payments at issue constitute ftgr depends on whether they are gross_receipts gross_receipts include the total receipts from the sale of property_held_primarily_for_sale in the ordinary course of business sec_927 temp sec_1_927_b_-1t a similar definition applies in the case of a commission fsc sec_927 in other words in the fsc context gross_receipts include the amount_realized by a taxpayer on a sale of export_property wta-n-113474-00 sec_1001 defines the amount_realized from the sale_or_other_disposition of property as the sum of any money received plus the fair_market_value of any property received in determining the amount_realized or ftgr in the instant case notice_87_26 1987_1_cb_470 is instructive in notice_87_26 the service addressed the federal_income_tax treatment of payments received by milk producers under the dairy termination program dtp authorized by sec_101 of the food security act of under the dtp the ccc made payments to a milk producer if the producer entered into a contract that provided that it would sell all of its dairy cattle for slaughter or export and that it would agree for a period of five years not to acquire any interest in dairy cattle or the production of milk or make available to any person any milk production facility the payments were intended to compensate the milk producer for lost receipts from the following two sources the difference between the amount received when the dairy cattle were sold under the dtp for slaughter and the higher price that could have been received if the cattle were sold for dairy purposes and lost receipts from the terminated milk production operation the notice instructed taxpayers that to the extent that a portion of the dtp payment compensated the milk producer for selling dairy cattle at a lower price that portion represents an additional_amount realized on the sale of the cattle the notice further advised that the portion of the dtp payment in excess of that amount is not an amount_realized on the sale of the cattle but is a replacement for milk production receipts and thus is ordinary_income this position which recognizes that an amount may be includible in the amount_realized from an item even though it does not come from the purchaser of the item is consistent with the position taken by the service and accepted by the tax_court in 99_tc_259 aff’d without published opinion 24_f3d_249 9th cir in standley the ccc accepted a dairy farmer’s bid and entered into a contract under the dtp pursuant to the contract and the guidelines of the dtp the dairy farmer ceased dairy production sold his dairy cows for slaughter and used his farm for non-dairy purposes in return the ccc paid the dairy farmer an amount based on his milk production over a measuring period the central question in standley was whether the dtp payments constituted an amount_realized with respect to the sale of the cows or ordinary_income not connected to a sale or disposition of property the tax_court accepted without discussion the service’s concession based on notice_87_26 that a portion of the payments - the portion representing the difference between the price that the taxpayer actually received on the sale of cows for slaughter and the price the taxpayer would have received on a sale of the cows as dairy animals - was taxable as capital_gain from the sale of the cows and therefore implicitly part of the amount_realized from that sale the tax_court held that the remainder of the payments constituted ordinary_income because they were made in exchange for the taxpayer’s forbearance from dairy production for a period of years rather than in exchange for the cows or any other asset wta-n-113474-00 in the instant case unlike the dtp payments considered in notice_87_26 and standley the eep bonus payments consist of only a single component which we believe is directly related to export sales of product in this regard we note that the purpose and operation of the eep is to enable exporters to meet prevailing world prices for targeted commodities in targeted destinations the ccc establishes the amount of a bonus with regard to the amount deemed necessary to make a commercial export sale of a commodity to an eligible country competitive with export sales of the commodity by other exporting countries to buyers in the eligible country for each invitation the ccc establishes acceptable sales prices and bonus amounts that govern eligibility for a bonus the bonus is not earned until the eligible commodity has entered the eligible country in accordance with the terms and conditions of the agreement and the exporter submits proof of such entry to the ccc none of the commodity giving rise to the eep bonus payments in this case remained in inventory at the time the taxpayer would be required to account for the bonus amount moreover the failure of an exporter to perform in full and to fulfill all of its obligations under the agreement constitutes a breach of the agreement and breach of an agreement may result in the exporter forfeiting its right to receive or retain part or all of the bonus and potential liability to the ccc for damages these factors combined with the fact that export sales contracts were contingent on ccc approval and acceptance of eep bonus payments convinces us that the bonus amount should be treated as part of the amount_realized on the sale of the commodity under sec_1001 accordingly we conclude that such receipts are part of ftgr under sec_924 with respect to export sales of product please call the branch at if you have any further questions by elizabeth beck senior technical reviewer office of associate chief_counsel international
